DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,5,6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Choudhary et al.(US 2004/0208646).
Considering Claim 1 Choudhary discloses a polarization multiplex optical transmitter circuit comprising: a beam divider circuit configured to divide light outputted from a light source(See Paragraph 27, fig. 2a i.e. a beam divider circuit which is a polarization splitter(12a) configured to divide light outputted from a light source(16)); a variable optical phase shifter provided in at least one of two waveguides connected to output terminals of the beam divider circuit(See Paragraph 27, fig. 2a i.e. optical phase shifter(20) provided in at least one of two waveguides connected to output terminals of the beam divider circuit(12a)); a light wave synthesizer circuit connected to the two waveguides(See Paragraph 27, fig. 2a i.e. a light wave synthesizer circuit which is phase modulator(14) connected to the two waveguides(24)); first and second optical transmitters coupled to two output terminals (See Paragraph 27, fig. 2a i.e. first and second optical transmitters which are optical link(24) coupled to two output terminals of the light wave synthesizer circuit(14)); a polarization multiplexer configured to synthesize two output polarized waves from the first and second optical transmitters(See Paragraph 27, fig. 2a i.e. a polarization multiplexer(12b) configured to synthesize two output polarized waves from the first and second optical transmitters); and a polarization rotator provided between the first and second optical transmitters and the polarization multiplexer and coupled to at least one of the first and second optical transmitters(See Paragraph 27,28, fig. 2a i.e. a polarization rotator(22) provided between the first and second optical transmitters(24) and the polarization multiplexer(12b) and coupled to at least one of the first and second optical transmitters(24)).
Considering Claim 5 Choudhary discloses a  polarization multiplex optical transceiver circuit comprising: the polarization multiplex optical transmitter circuit according to claim 1(See fig. 1 i.e. the polarization multiplex optical transmitter circuit(2) according to claim 1); and a polarization multiplex optical receiver circuit including first and second optical coherent mixers coupled to the beam divider circuit(See fig. 1,2a,6 i.e. a polarization multiplex optical receiver circuit(3 of fig. 1) including first and second optical coherent mixers(in the respective optical receiver circuit(8 of fig. 1) as shown in fig. 6) coupled to the beam divider circuit(12a of fig. 2) of the optical transmitter(10 of fig. 1)).
(See Paragraph 42, fig. 3 i.e. at least the polarization multiplex optical transmitter circuit is integrated in one chip(30)).
Allowable Subject Matter
Claims 2-4,7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637